Citation Nr: 9920006	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-11 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
hepatitis.

2.  Entitlement to secondary service connection for 
schizophrenia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which confirmed and continued a noncompensable 
evaluation for the service-connected hepatitis. 

The veteran's increased rating claim will be addressed in the 
decision below.  The claim for secondary service connection 
for schizophrenia will be addressed in a remand appearing at 
the end of the decision.  


FINDING OF FACT

The veteran's service-connected hepatitis is asymptomatic; 
liver damage is not shown.   


CONCLUSION OF LAW

The schedular criteria for an increased rating for hepatitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.7, 4.10, 4.31 and Part 4, Diagnostic Code 
7345 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim for an 
increased (compensable) evaluation for the service-connected 
hepatitis is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, we find that he has presented a claim 
which is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, after 
reviewing the record, we are satisfied that all available 
evidence has been properly developed.  No further assistance 
to the veteran is required to comply with the duty to assist 
him mandated by 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  Although regulations require that, in evaluating a 
given disability, that disability be viewed in relation to 
its whole recorded history, 38 C.F.R. § 4.1, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App 55 (1994).  Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran's service connected hepatitis is currently 
evaluated under 38 C.F.R. § 4.115, Diagnostic Code 7345 
(1998) for which a noncompensable evaluation has been 
assigned.  Under this code, a noncompensable rating is 
assigned where the infectious hepatitis is healed and 
nonsymptomatic.  A 10 percent evaluation will be assigned 
where the infectious hepatitis is manifested by demonstrable 
liver damage with mild gastrointestinal disturbance.  
However, pursuant to 38 C.F.R. § 4.31, where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide for a noncompensable rating, a noncompensable 
rating will be assigned where the required residuals are not 
shown.

The veteran contends, in essence, that his service-connected 
hepatitis is more severely disabling than currently 
evaluated.  In this regard, however, the report pertaining to 
the veteran's pertinent examination by VA in April 1998 
reflects that his hepatitis is asymptomatic.  Specifically, 
in conjunction with such examination, the veteran was noted 
to be free of jaundice or skin discoloration, and his liver 
was not enlarged and was nontender.  The veteran related that 
his urine and stool was, in each instance, of normal color, 
and he further denied experiencing any nausea, vomiting, 
diarrhea or bleeding.  The pertinent examination diagnosis 
implicated history of hepatitis, "asymptomatic" and without 
"residual[s]".  Given the foregoing, then, and in the 
absence of evidence documenting the minimum requisite 
hepatitis-related residual disablement necessary for a 
compensable rating, the Board is readily persuaded, in light 
of the above-stated provisions of 38 C.F.R. § 4.31, that his 
present noncompensable rating for hepatitis is appropriate.  
An increased rating therefor is, accordingly, denied.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to hepatitis-occasioned impairment in the veteran's ability 
to function under the ordinary conditions of daily life.  
However, based on the report of his April 1998 VA examination 
and as addressed in detail in the preceding paragraph, the 
veteran's hepatitis is currently asymptomatic and productive 
of no ascertained residual disablement.  The foregoing 
consideration, in the Board's view, militates persuasively 
against any notion of entitlement to a higher disability 
rating predicated on the provisions of 38 C.F.R. § 4.10.  The 
Board has also given consideration to the above-stated 
provisions of 38 C.F.R. § 4.7.  However, the record, as 
addressed with particularity hereinabove, does not show that 
the manifestations of the veteran's service-connected 
hepatitis more closely approximate those required for a 
compensable rating than they do the disability rating 
currently assigned.  Accordingly, the Board is unable to 
identify a reasonable basis for a grant of this aspect of the 
benefit sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.10, 4.31, and Part 4, Diagnostic Code 
7345.


ORDER

A increased rating for hepatitis is denied.


REMAND

In support of his claim for secondary service connection for 
schizophrenia, while the record is negative for any evidence 
causally relating the veteran's schizophrenia to his service-
connected hepatitis, he has submitted a statement from Anil 
C. Nalluri, M.D., dated in October 1998, wherein the 
physician asserts that in his "professional opinion" the 
veteran's "underlying schizophrenia was aggravated and 
exacerbated by" his service-connected hepatitis.  In this 
regard, the Board observes that secondary service connection 
can be granted for disability which was chronically worsened 
(though only to the extent of such worsening) by a service-
connected disability.  38 C.F.R. § 3.310(a) (1998); Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Board is, to be sure, 
concerned that the materiality of the above-cited opinion by 
Dr. Nalluri is compromised by several considerations.  
Nevertheless, given such opinion by Dr. Nalluri, the Board is 
of the opinion that pertinent examination by VA, as specified 
in greater detail below, must be accomplished before any 
related appellate disposition might be prepared. 

In view of the foregoing, then, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers (if any) who have treated 
him for schizophrenia since service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran, which are not 
currently of record.

2.  Thereafter, the veteran should be 
scheduled for a VA examination by a 
board-certified psychiatrist, if 
available, to determine whether the 
veteran has schizophrenia.  If the 
veteran is found not to have 
schizophrenia, the examiner need only 
state the same.  However, if the veteran 
is found to have schizophrenia, the 
examiner, after reviewing the record to 
include the above-cited October 1998 
statement from Dr. Nalluri, is 
specifically requested to comment on 
whether (if at all) the veteran's 
schizophrenia has been chronically 
worsened by impairment related to his 
service-connected hepatitis and, if so, 
indicate the extent (i.e., the degree of 
disability which would not be present but 
for the service-connected hepatitis) of 
such worsening.  Any special diagnostic 
studies deemed necessary should be 
performed, and the claims folder must be 
made available to the examiner for review 
prior to the examination.  The rationale 
for all opinions expressed should be 
fully explained.

3.  The RO should then review the 
examination report to ensure that all 
actions requested by the Board have been 
accomplished, to specifically include an 
opinion as to whether the veteran's 
service-connected hepatitis chronically 
worsened any schizophrenia found on 
examination. 

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue of entitlement to 
secondary service connection for 
schizophrenia, with consideration of 
Allen, supra. 

5.  If the remaining benefit sought on 
appeal is not granted to the satisfaction 
of the veteran, both he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless he is otherwise notified by the RO.  

		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals


 

